By the Court.
The 21st section of the act enacts., ^ that if any person shall in any manner disturb or *181break the peace by tumultuous and offensive carriage; by threatening, quarrelling, challenging,< assaulting, beating or striking any other person ; the person or persons so offending shall be liable,” See. The word challenging, taken in connection with the whole sentence, cannot intend a ■written challenge. The various modes of disturbing or breaking the peace noticed in the statute, are manifestly those of verbal abuse and personal outrage. This Court would be desirous of giving all legal countenance to a prosecution of this nature. The deplorable consequences of duelling recently exhibited in neighbouring States call loudly for the interference of the Legislature to check the very propensities to this irrational practice in the outset. But in the honest ardour to suppress crime, we must not, as a Court, give an unwarranted construction to the statute.
An indictment for sending- a written challenge to fight a duel will not lie upon the 21st section of the act for the punishment of certain inferior crimes andmisdemeanors, passed March 4th, 1797.
Fay, for the State,
Tyler, for defendant.
Indictment quashed.*

 During their October session, immediately subsequent to this decision, the Legislature passed an act to prevent duel-ling, in which they sentenced the survivor, where death ensues in a duel, to death as in cases of murder; and where death is not the consequence, the act subjects the principals, seconds, or bearer of any challenge, to a fine of one thousand and not less than five hundred dollars, and incapacitates them for ever from holding any office of honour or profit, or of enjoying the privileges of freemen within the State. Verment Stat. vol. 1. p. 367.